COURT OF APPEALS
                       SECOND DISTRICT OF TEXAS
                            FORT WORTH


                              NO. 2-10-192-CV




MCKAMY EVERS ESTATES                                            APPELLANTS
HOMEOWNERS ASSOCIATION;
MCKAMY EVERS ESTATES
HOMEOWNERS ASSOCIATION, INC.;
MCKAMY DEVELOPMENT COMPANY,
LTD.; SKELTON INVESTMENTS,
LLC; AND JOHN SKELTON
                                       V.
PLAINSCAPITAL BANK                                                 APPELLEE
                                   ------------
          FROM THE 211TH DISTRICT COURT OF DENTON COUNTY
                                   ------------

                       MEMORANDUM OPINION1
                                   ------------
      On June 17, 2010, we notified Appellants that this court may not have

jurisdiction over this appeal because it appeared that the notice of appeal was

not timely filed. We stated that the appeal would be dismissed for want of


      1
      See Tex. R. App. P. 47.4.
jurisdiction unless Appellants or any party desiring to continue the appeal filed

with the court on or before June 28, 2010, a response showing grounds for

continuing the appeal. See Tex. R. App. P. 42.3(a), 44.3.


      We received a response from Appellants on June 29, 2010. Appellants

provide no explanation for why their notice of appeal was not timely filed but

instead argue that no final judgment exists. We requested and received a reply

from Appellee PlainsCapital Bank. After reviewing Appellants’ response to our

jurisdictional inquiry, Appellee’s reply, the trial court’s November 12, 2009 “Order

Granting Plaintff’s Emergency Application For Appointment Of Receiver,”2 the

trial court’s February 10, 2010 “Interlocutory Judgment By Default,” and the trial

court’s February 19, 2010 “Final Judgment By Default,” it appears that all parties

and all issues have been disposed of. The trial court’s February 19, 2010 “Final

Judgment By Default”––which states that there was an “absence of any answer,

response or appearance in this suit by Defendants” and that “this Court finds that

a final judgment by default in favor of Plaintiff and against Defendants

[Appellants] should be entered”––appears to be a final judgment. See generally

Tex. R. Civ. P. 239. Because the February 19, 2010 judgment is a final judgment

disposing of all parties and all issues and because Appellants timely filed a

motion for new trial, the appellate deadline for filing their notice of appeal was




      2
       A copy of which was obtained by our clerk’s office.
                                         2
May 20, 2010, see Tex. R. App. P. 26.1(a), but Appellants did not file their notice

of appeal until June 11, 2010.


      The time for filing a notice of appeal is jurisdictional in this court, and

absent a timely-filed notice of appeal or extension request, we must dismiss the

appeal. See Tex. R. App. P. 2, 25.1(b), 26.3; Jones v. City of Houston, 976
S.W.2d 676, 677 (Tex. 1998); Verburgt v Dorner, 959 S.W.2d 615, 617 (Tex.

1997); Chilkewitz v. Winter, 25 S.W.3d 382, 383 (Tex. App.––Fort Worth 2000,

no pet.).


      Accordingly, because Appellants’ notice of appeal was not timely filed, we

dismiss their appeal for want of jurisdiction. See Tex. R. App. P. 42.3(a), 43.2(f).




                                                           PER CURIAM
PANEL: WALKER, MCCOY, and MEIER, JJ.
DELIVERED: August 19, 2010




                                          3